Exhibit 10.1

Execution Version

CONSENT AGREEMENT

CONSENT AGREEMENT, dated as of April 6, 2016 (this “Consent”), by and among
(a) Telefonaktiebolaget L M Ericsson (publ), a company duly established under
the laws of Sweden, with registration number 556016-0680, having its registered
office at SE-164 83 Stockholm, Sweden (“LME”), (b) Cluster LLC, a Delaware
limited liability company (“E Sub”), (c) Unwired Planet, Inc., a Delaware
corporation (“UP”), (d) Unwired Planet IP Holdings, Inc., a Delaware corporation
(“UP Sub 1”), (e) Unwired Planet IP Manager, LLC, a Delaware limited liability
company (“UP Sub 2” and collectively with UP Sub 1, the “UP Subs”), (f) Unwired
Planet, LLC, a Nevada limited liability company (“UPLLC”), (g) Unwired Planet
International Limited, an Irish limited liability company (“UP International”),
and (h) Optis UP Holdings, LLC, a Delaware limited liability company
(“PanOptis”).

RECITALS

 

A. A number of the parties entered into a Master Sale Agreement, dated as of
January 10, 2013 (the “Original Agreement” and as amended by the First Amendment
and Second Amendment, the “Agreement”).

 

B. A number of the parties entered into an Amendment, Waiver and Consent
Agreement to Master Sale Agreement, dated as of February 27, 2014 (the “First
Amendment”).

 

C. A number of the parties entered into a Second Amendment to Master Sale
Agreement, dated as of September 16, 2014 (the “Second Amendment”).

 

D. Section 6.2 of the Agreement prohibits the transfer by UP of the UP Subs.

 

E. Concurrently with the execution and delivery of this Consent, PanOptis and UP
propose to enter into the purchase and sale agreement in the form that has been
provided to E Sub and its counsel (in such form and without giving effect to any
amendment, waiver, modification or restatement, the “Purchase and Sale
Agreement”).

 

F. The execution of the Purchase and Sale Agreement is contingent on the
execution and delivery of this Consent and the consummation of the transactions
contemplated by the Purchase and Sale Agreement (the “Closing”) is subject to
this Consent taking effect on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
and upon the terms and subject to the conditions herein, the parties agree as
follows:

 

1. GENERAL

 

1.1

Effect of this Consent. Except as amended, supplemented, waived or modified
herein (but only to the extent this Consent becomes effective in accordance with
the terms hereof), the Agreement is unaffected and remains in full force and
effect. Subject to satisfaction of the conditions set forth herein, this Consent
shall only take effect upon the Closing. This Consent shall be deemed null and
void in its entirety without any further action by any party hereto if the
Purchase and Sale Agreement is terminated prior to the Closing for any reason.
Each of the parties hereto acknowledges, agrees and confirms that,
notwithstanding anything else to the contrary set forth herein or in any other
agreement or document, (i) this Consent is limited only to the Purchase and Sale

 

1



--------------------------------------------------------------------------------

  Agreement in the form delivered to E Sub and its counsel on the date of this
Consent and the transactions contemplated thereby and nothing in this Consent
(including the fact of the execution and delivery of this Consent) shall be
deemed to limit the rights of LME or E Sub to provide or withhold, in their
respective discretion, any consent required by the Agreement to any other
agreement or transaction, whether similar to the Purchase and Sale Agreement and
the transactions contemplated thereby or otherwise, (ii) this Consent shall not
be deemed effective unless and until the conditions set forth herein are
satisfied and the Closing occurs, and (iii) unless otherwise consented to in
writing by LME and E Sub, this Consent shall be deemed null and void if any
provisions of the Purchase and Sale Agreement are amended, waived, modified or
restated.

 

1.2 Miscellaneous. Sections 1.2 and 8 (except for Section 8.13 and 8.14) of the
Agreement shall apply mutatis mutandis to this Consent.

 

1.3 Defined Terms. Capitalized terms used without definition in this Consent
shall have the respective meanings ascribed to them in the Agreement.

 

1.4 Due Authorization; Enforceability; No Conflict. Each party represents and
warrants to each other party that: (a) the execution and delivery of this
Consent by such party and the performance by such party of its obligations
hereunder and the consummation by such party of the transactions contemplated
hereby have been duly authorized by all necessary actions on the part of such
party, (b) this Consent has been duly executed and delivered by such party and
constitutes the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms except to the extent limited by
general principles of equity and bankruptcy, insolvency or similar laws and
general equitable principles of affecting the rights of creditors generally and
(c) the execution and delivery of this Consent by such party and the performance
by such party of its obligations hereunder and the consummation by such party of
the transactions contemplated hereby (i) do not conflict with such party’s
organizational or governing documents and (ii) do not conflict with, result in a
breach or violation of, or constitute a default (with or without the giving of
notice or passage of time (or both)), or require any advance notice, under any
law, regulations, rule or any Order of any Governmental Authority applicable to
such party or any material contract to which such party or such party’s property
is bound.

 

1.5 UP Representation. To induce LME and E Sub to enter into this Consent, UP
hereby certifies, represents and warrants to LME and E Sub that as of the date
hereof and as of the Closing that:

 

(a) Each of UP, the UP Subs, UPLLC and UP International has complied with and is
in compliance with, in all material respects, all of the covenants set forth in
the Agreement and the Ancillary Agreements and no Trigger Event or event or
condition which, with or without the giving of notice or the passage of time, or
both, would constitute a Trigger Event, has occurred or is continuing.

 

(b)

A true, correct and complete copy of the execution version of the Purchase and
Sale Agreement is delivered to E Sub and its counsel on the date hereof by UP
and PanOptis. The Purchase and Sale Agreement is valid and binding on UP and is
in full force and effect. UP is not in breach of or default under, or has any
intention to terminate, the Purchase and Sale Agreement, nor, to the knowledge
of UP, has any

 

2



--------------------------------------------------------------------------------

  event or circumstance occurred that, with notice or lapse of time or both,
would constitute a default or event of default under, or otherwise permit any
party thereto to terminate, the Purchase and Sale Agreement. The Purchase and
Sale Agreement and the other deliverables set forth therein, and this Consent
contains the entire agreement of UP, the UP Subs, UPLLC and UP International and
PanOptis and supersedes all prior and contemporaneous agreements, negotiations,
arrangements, representations and understandings, written, oral or otherwise,
among such parties with respect to the subject matter of the Purchase and Sale
Agreement.

 

2. CONSENT TO TRANSFER

 

2.1 Consent to Transfer. Subject to PanOptis making a wire transfer of cash on
or prior to the Closing to E Sub in an amount to be mutually agreed to by
PanOptis and E Sub prior to the Closing (such payment, the “Condition to
Consent”), each of LME and E Sub consents, effective upon the Closing pursuant
to the terms and conditions of the Purchase and Sale Agreement, to the transfer,
pursuant to the terms and conditions of the Purchase and Sale Agreement, by UP
to PanOptis of all of the (i) outstanding shares of capital stock of UP Sub 1
and (ii) membership interests in UP Sub 2.

 

2.2 No Breach. Subject to the occurrence of the Condition to Consent as required
by Section 2.1 of this Consent and subject to the occurrence of the Closing
pursuant to the terms and conditions of the Purchase and Sale Agreement, E Sub
and LME agree that no breach, default or similar right shall accrue under the
terms of the Agreement (including Section 3.3(c) of the Agreement) as a result
of such Closing.

 

3. RELEASE

 

3.1 Release. Subject to the occurrence of the Condition to Consent pursuant to
Section 2.1 hereof and the occurrence of the Closing pursuant to the terms and
conditions set forth in the Purchase and Sale Agreement, from and after the
Closing, UP, on the one hand, and E Sub and LME, on the other hand, hereby
release and forever discharge, and covenant not to sue the other, and each of
their respective past and present predecessors, successors, Affiliates,
insurers, officers, employees, heirs, assigns, agents, and attorneys (except, in
the case of UP, the UP Subs, UPLLC, UP International and, as successors and
assignees of UP under the Purchase and Sale Agreement, PanOptis or any of its
Affiliates) from any and all liabilities and obligations under the Agreement and
the Ancillary Agreements. For the avoidance of doubt, the foregoing shall not be
deemed to be a release of any liabilities resulting from any breach of
representations, warranties, covenants, agreements or obligations contained in
or arising under this Consent.

 

3.2 No Admission. The execution of this Consent is not an admission of any
liability, fault or responsibility on the part of any released party. Any
settlement made pursuant to this Consent is regarded by the parties hereto as
payment to avoid the expense, inconvenience and uncertainty of litigation.

 

3.3

No Reliance. Each of UP, E Sub and LME represents and warrants that, in
executing and entering into this Consent, they are not relying and have not
relied upon any representation, promise or statement made by anyone which is not
recited, contained or embodied in this Consent. Furthermore, each of UP, E Sub
and LME has received independent legal advice, or has had the opportunity to
receive independent legal advice,

 

3



--------------------------------------------------------------------------------

  from such party’s respective attorneys with respect to the advisability of
executing this Consent. The parties are entering into this Consent wholly of
their own free will and volition.

 

3.4 Unknown Claims. Except as otherwise provided in this Consent, each of UP, E
Sub and LME agree that this Consent shall act as a release of any and all claims
that may arise under the Agreement or any Ancillary Agreement prior to the date
of this Consent whether such claims are known, unknown, foreseen, or unforeseen,
liquidated or unliquidated, choate or inchoate, notwithstanding Section 1542 of
the California Civil Code which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Parties understand and acknowledge the significance and consequence of such
specific waiver of Section 1542 and laws of similar import of Delaware and
hereby assume full responsibility for any injuries, damages, losses, or
liability that they may hereafter incur from, arising out of or otherwise by
virtue of such specific waiver.

 

3.5 Discharge. Subject to the completion of the Closing pursuant to the terms
and conditions of the Purchase and Sale Agreement and the occurrence of the
Condition to Consent described in Section 2.1 of this Consent, LME and E Sub
discharge UP from its obligations to perform or comply with the Agreement and
the Ancillary Agreements which arise solely after the Closing; provided that,
for the avoidance of doubt, (a) the foregoing discharge shall not be deemed to
be a discharge of any liabilities resulting from any breach of representations,
warranties, covenants, agreements or obligations contained in or arising under
this Consent and (b) none of UP Subs, UPLLC or UP International is being
discharged from any obligations or liabilities under this Consent.

 

4. COVENANT NOT TO SUE

 

4.1 Covenant Not to Sue. Subject to the completion of the Closing pursuant to
the terms and conditions of the Purchase and Sale Agreement, UP covenants not to
(and to cause its Subsidiaries not to, except for the UP Subs, UPLLC or UP
International), directly or indirectly, sue or threaten to sue, or commence any
border detention activity (including any action before the United States
International Trade Commission, in a court of law, before an administrative body
or any other governmental authority) (a) against LME or any of its Affiliates
(including any Person that becomes an Affiliate of LME after the date hereof)
alleging infringement (directly or indirectly) of any Covered Patent, and
(b) against any customer, manufacturer or supplier (including distributors and
importers) of LME or any of its Affiliates (including any Person that becomes an
Affiliate of LME after the date hereof) alleging that any product or service of
LME or any of its Affiliates (including any Person that becomes an Affiliate of
LME after the date hereof) infringes (directly or indirectly) any Covered
Patent.

 

4.2

Covered Patents. “Covered Patent” means any Patent that at any time during the
five years from the date of this Consent, is (a) owned by (or exclusively
licensed to) UP or a Person that is a Subsidiary of UP (except for the UP Subs,
UPLLC or UP International) or

 

4



--------------------------------------------------------------------------------

  (b) that UP or a Person that is a Subsidiary of UP (except for the UP Subs,
UPLLC or UP International) has the right to provide the license in Section 4.1
without creating any obligation to give consideration to a third party. If a
Patent was owned or licensable by a Person that becomes a Subsidiary of UP and
such Patent is no longer owned or licensable as of the time such Person becomes
a Subsidiary of UP, such Patent shall not be deemed a Covered Patent. None of
the UP Subs, UPLLC or UP International shall be deemed Subsidiaries of UP from
and after the Closing.

 

5. ASSUMPTION OF OBLIGATIONS.

 

5.1 Assumption. Subject to this Consent taking effect pursuant to the terms and
conditions of this Consent, from and after the Closing, PanOptis hereby agrees
to assume all rights, obligations and liabilities of UP to adhere to and be
bound by the Agreement and the Ancillary Agreements and to perform the
obligations imposed by the Agreement and the Ancillary Agreements which are to
be performed on or after the Closing in all respects.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Consent as of the date first
written above.

 

TELEFONAKTIEBOLAGET L M ERICSSON       CLUSTER LLC By:   

/s/ Nina Macpherson

      By:   

/s/ John Han

Name:   

Nina Macpherson

      Name:    John Han Title:   

SVP and Chief Legal Officer

      Title:    Authorized Person By:   

/s/ Gunilla Modén

         Name:   

Gunilla Modén

         Title:             OPTIS UP HOLDINGS, LLC       UNWIRED PLANET, LLC By:
  

/s/ Leslie D. Ware

      By:   

/s/ Noah D. Mesel

Name:    Leslie D. Ware       Name:   

Noah D. Mesel

Title:    Chief Executive Officer       Title:   

VP

UNWIRED PLANET, INC.       UNWIRED PLANET IP HOLDINGS, INC. By:   

/s/ Noah D. Mesel

      By:   

/s/ Noah D. Mesel

Name:   

Noah D. Mesel

      Name:   

Noah D. Mesel

Title:   

EVP and General Counsel

      Title:   

VP

UNWIRED PLANET INTERNATIONAL LIMITED       UNWIRED PLANET IP MANAGER, LLC By:   

/s/ Sami Saru

      By:   

/s/ Noah D. Mesel

Name:    Sami Saru       Name:   

Noah D. Mesel

Title:    Managing Director       Title:   

VP

[SIGNATURE PAGE TO CONSENT]